

 
 

--------------------------------------------------------------------------------

Form8K [form8_k.htm]

SILICON IMAGE, INC.
 
TRANSITIONAL EMPLOYMENT AND SEPARATION AGREEMENT
 
This Transitional Employment and Separation Agreement (“Agreement”) is entered
into as of January 6, 2010 by and between Harold Covert (“Employee”) and Silicon
Image, Inc. (“Company”) (collectively referred to as the “Parties”).
 
RECITALS
 
     WHEREAS, Employee has been employed by the Company as its President and
Chief Operating Officer as the Company undertook a search for a Chief Executive
Officer; and
 
     WHEREAS, the Company has hired a Chief Executive Officer, and the Parties
wish to agree upon the terms and conditions applicable to a transitional period
of employment for Employee and upon Employee’s termination of employment with
the Company;
 
NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:
 
AGREEMENT
 
1. Transitional Employment and Service on Board of Directors.  Employee shall
continue in active full-time employment with the Company for the “Transitional
Period”, which shall commence on January 6, 2010 (the “Transitional Date”) and
which shall continue until September 30, 2010, unless earlier terminated for
“Cause” (as hereinafter defined) (in any case, the “Termination Date”).  During
the Transitional Period, Employee shall serve solely as the Company’s President
and, as such, shall serve at the pleasure of the Company’s CEO in assisting with
the transition of the day to day operations of the Company to the CEO.  Within
ten (10) business days of the Transitional Date, the Board of Directors of the
Company (the “Board”) shall appoint Employee to the Board, and Employee shall
serve on the Board for the Transitional Period.
 
2. Resignation of Titles and Positions.  Effective as of the Termination Date,
Employee will resign from employment with the Company and his membership on the
Board and relinquish all titles and positions then held by Employee with the
Company or any subsidiary of the Company.  Employee’s resignation from the
Company and the Board shall be in the form attached hereto as Exhibit 1.
 
3. Compensation and Benefits During Transitional Period.  As an inducement to
Employee to enter into this Agreement and provide services to the Company during
the Transitional Period, the Company shall pay Employee the amount of $100,000
on the Transitional Date.
 
During the Transitional Period, Employee will continue to receive payment of his
current base salary and will continue to participate in applicable Company
employee benefit plans to the extent of his participation and on the terms and
conditions in effect immediately prior to the commencement of the Transitional
Period.  During the Transitional Period, Employee’s stock options will continue
to vest in accordance with their terms, provided, however, that Employee shall
not receive any additional options or other rights to purchase shares of the
Company’s common stock (except for shares acquired in connection with
participation under the Company’s Employee Stock Purchase Plan) following the
Transitional Date.
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
4. Payments and Benefits.
 
       (a) Accrued Payments and Benefits.  Upon the termination of Employee’s
employment with the Company for any reason, the Company shall pay to Employee
all amounts and benefits that have accrued or were earned but remain unpaid
through the Termination Date in respect of salary and unreimbursed expenses,
including accrued and unused vacation.
 
       (b) Separation Payment.  Upon the conclusion of the Transitional Period,
and subject to Employee’s delivery to the Company of a signed general release of
claims in favor of the Company in a form acceptable to the Company, which shall
be substantially in the form attached hereto as Exhibit 2 (the “Release”) and
the resignation in the form attached hereto as Exhibit 1, following expiration
of the statutory rescission period without any rescission of the Release, the
Company will pay Employee the amount of $200,000 (the “Separation Payment”).
Employee acknowledges that the Company may withhold applicable taxes from all
payments hereunder.
 
Notwithstanding the foregoing, Employee acknowledges and agrees that in the
event that the Company terminates Employee’s employment for Cause (as
hereinafter defined) or Employee resigns for any reason during the Transitional
Period, Employee will not be entitled to the Separation Payment.
 
For purposes of this Agreement, “Cause” shall mean:
 
        (1) a good faith determination by the Board that Employee willfully
failed to follow the lawful written directions of the Board; provided that no
termination for Cause shall occur unless Employee: (i) has been provided with
notice of the Company’s intention to terminate the Employee for Cause, and (ii)
has had at least 30 days to cure or correct his behavior;
 
       (2) Employee’s engagement in gross misconduct, which the Board determines
in good faith is detrimental to the Company; provided that no termination for
Cause shall occur unless the Employee: (i) has been provided with notice of the
Company’s intention to terminate the Employee for Cause, and (ii) has had at
least 30 days to cure or correct his behavior;
 
       (3) Employee’s failure or refusal to comply in all material respects with
(i) the Company’s Employee Invention Assignment, Confidentiality and Arbitration
Agreement, (ii) the Company’s insider trading policy, or (iii) any other
policies of the Company, where such failure or refusal to comply would be
detrimental to the Company; provided that no termination for Cause shall occur
unless Employee: (i) has been provided with notice of the Company’s intention to
terminate Employee for Cause, and (ii) has had at least 30 days to cure or
correct his behavior if such behavior is curable;
 
       (4) Employee’s conviction of, or a plea of no contest to, a felony or
crime involving moral turpitude or commission of a fraud which the Board in good
faith believes would reflect adversely on the Company; or
 
       (5) Employee’s unreasonable or bad-faith failure or refusal to cooperate
with the Company in any investigation or formal proceeding initiated by the
Board in good faith.
 
       (c) Company Stock Options.
 
          (i) Vested Options.  Employee shall have that period of time following
the Termination Date specified in the governing written stock option agreement
to exercise any options to purchase shares of the Company’s common stock
(“Options”) which are vested, outstanding and not exercised as of the
Termination Date.
 
          (ii) Unvested Options.  Any Options which remain unvested as of the
Termination Date shall expire effective as of the Termination Date.
 
       (d) Benefits. Employee’s health insurance benefits will cease on the
Termination Date, subject to Employee’s eligibility and timely election to
continue group health coverage under COBRA, in which case Employee will be
responsible for the payment of all further COBRA premiums.  Employee’s
participation in all other employee benefits and incidents of employment will
cease on the Termination Date.  Employee will cease accruing employee benefits,
including, but not limited to, vacation time and paid time off, as of the
Termination Date.
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
5. No Mitigation Required.  The parties agree that the payments and benefits
provided to Employee under this Agreement are over and above anything owed to
Employee by law and are offered in exchange for and conditioned upon Employee’s
execution of the Release.  Employee shall not be required to seek other
employment or to attempt in any way to reduce amounts payable to him pursuant to
this Agreement.  Further, the amount of benefits provided under this Agreement
shall not be reduced by any compensation earned by or other benefits provided to
Employee as a result of employment by another employer following the Termination
Date.
 
6. Confidential Information.  During the Transitional Period and following the
Termination Date, Employee shall continue to maintain the confidentiality of
this Agreement and of all confidential and proprietary information of the
Company and shall continue to comply with the terms and conditions of the
Employee Inventions and Confidentiality Agreement between Employee and the
Company.  Employee shall return all of the Company’s property and confidential
and proprietary information in his/her possession to the Company on the
Termination Date.
 
7. No Cooperation.  Employee agrees that he will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.  Employee further agrees both to immediately
notify the Company upon receipt of any court order, subpoena, or any legal
discovery device that seeks or might require the disclosure or production of the
existence or terms of this Agreement, and to furnish, within three (3) business
days of its receipt, a copy of such subpoena or legal discovery device to the
Company.
 
8. Non-Solicitation.  Employee agrees that for a period of eighteen (18) months
immediately following the Termination Date, Employee shall not either directly
or indirectly solicit, induce, recruit or encourage any of the Company’s
employees to leave their employment, or take away such employees, or attempt to
solicit, induce, recruit, encourage, or take away employees of the Company,
either for him/herself or any other person or entity.  Employee further agrees
not to otherwise interfere with the relationship of the Company or any of its
subsidiaries or affiliates with any person who, to the knowledge of Employee, is
employed by or otherwise engaged to perform services for the Company or its
subsidiaries or affiliates (including, but not limited to, any independent sales
representatives or organizations) or who is, or was within the then most recent
prior twelve-month period, a customer or client of the Company, or any of its
subsidiaries.
 
9. Costs.  The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement except as
specifically set forth herein.
 
10. Post-Termination Assistance.  Following the Termination Date, and upon
reasonable notice, Employee shall provide such information and assistance to the
Company as may reasonably be requested by the Company in connection with any
audit, investigation or litigation in which it or any of its subsidiaries is or
may become a party; provided that (i) the Company agrees to reimburse Employee
for any related out-of-pocket expenses, including travel expenses, and (ii) any
such assistance may not unreasonably interfere with Employee’s then-current
employment.
 
11. Tax Consequences.  The Company makes no representations or warranties with
respect to the tax consequences of the payment of any sums to Employee under the
terms of this Agreement.  Employee agrees and understands that he is responsible
for payment, if any, of local, state and/or federal taxes on the sums paid
hereunder by the Company and any penalties or assessments thereon and that all
such sums shall be paid less all applicable withholdings and
deductions.  Employee further agrees to indemnify and hold the Company harmless
from any claims, demands, deficiencies, penalties, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of Employee’s failure to pay federal or state
taxes or damages sustained by the Company by reason of any such claims,
including reasonable attorneys’ fees.
 
12. Arbitration.  The parties agree that any controversy or claim arising out of
or relating to this Agreement, or the breach thereof, shall be submitted to the
American Arbitration Association (“AAA”) and that a neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes.  The arbitration proceedings will allow for discovery
according to the rules set forth in the National Rules for the Resolution of
Employment Disputes (the “Rules”).  All arbitration proceedings shall be
conducted in Santa Clara County, California.
 
Except as provided by the Rules, arbitration shall be the sole, exclusive and
final remedy for any dispute between Employee and the Company.  Accordingly,
except as provided for by the Rules, neither Employee nor the Company will be
permitted to pursue court action regarding claims that are subject to
arbitration.  The Parties expressly waive any entitlement to have such
controversies decided by a court or a jury.  In addition to the right under the
Rules to petition the court for provisional relief, Employee agrees that any
party may also petition the court for injunctive relief where either party
alleges or claims a violation of this Agreement in particular Section 6 of this
Agreement.
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
13. Authority.  The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement.  Employee
represents and warrants that he has the capacity to act on his/her own behalf
and on behalf of all who might claim through him/her to bind them to the terms
and conditions of this Agreement.
 
14. No Representations.  The Parties represent that each has had the opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement.  Neither party has relied upon
any representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.
 
15. Severability.  In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision so long
as the remaining provisions remain intelligible and continue to reflect the
original intent of the Parties.
 
16. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s relationship with the Company, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the subject matter of this Agreement and Employee’s relationship with
the Company, with the exception of the Employee Inventions and Confidentiality
Agreement, the agreements governing the Options or any shares of restricted
Company stock (including the equity compensation plan under which such Options
or such stock were granted) and any right to indemnification Employee has
pursuant to any indemnification agreement between Employee and Company.
 
17. Public Filing.  Employee and the Company understand and agree that this
Agreement may need to be filed with the Securities and Exchange Commission and
that its confidentiality cannot be protected.
 
18. Code Section 409A.  If any payments or benefits due under this Agreement
would subject Employee to any penalty tax imposed under Section 409A of the
Internal Revenue Code of 1986, as amended, if such payments and benefits were
made at the time as contemplated herein, then the Parties agree to cooperate
with each other and to take reasonably necessary steps to avoid the imposition
of any such penalty tax.
 
19. No Waiver.  The failure of any party to insist upon the performance of any
of the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions.  This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.
 
20. No Oral Modification.  Any modification or amendment of this Agreement, or
additional obligation assumed by either party in connection with this Agreement,
shall be effective only if placed in writing and signed by both Parties or by
authorized representatives of each party.
 
21. Governing Law.  This Agreement shall be deemed to have been executed and
delivered within the State of California, and it shall be construed,
interpreted, governed, and enforced in accordance with the laws of the State of
California, without regard to conflict of law principles.  To the extent that
either party seeks injunctive relief in any court having jurisdiction for any
claim relating to the alleged misuse or misappropriation of trade secrets or
confidential or proprietary information, each party hereby consents to personal
and exclusive jurisdiction and venue in the state and federal courts of the
State of California.
 
22. Attorneys’ Fees.  In the event that either Party brings an action to enforce
or effect its rights under this Agreement, the prevailing party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, plus reasonable attorneys’ fees, incurred
in connection with such an action.
 
23. Counterparts.  This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
 
24. Successors and Assigns.  This Agreement, and any and all rights, duties, and
obligations under this Agreement, will not be assigned, transferred, delegated,
or sublicensed by Employee without the Company’s prior written consent.
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
 
 

 
SILICON IMAGE, INC.

 

  Date: January 6, 2010  
By:
/s/ Peter Hanelt
       
Peter Hanelt
       
Chairman of the Board
 

 
 

 
HAROLD COVERT, an individual

 

  Date: January 6, 2010  
By:
/s/ Harold Covert
       
Harold Covert
       
 
 

 


--
 
 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

EXHIBIT 1


RESIGNATION


Effective the Termination Date, as such term is defined in that certain
Transitional Employment and Separation Agreement, entered into as of January 6,
2010, by and between the undersigned and Silicon Image, Inc. (the “Company”),
the undersigned resigns from his employment with the Company and his membership
on the Board of Directors of the Company and relinquish all titles and positions
held by the undersigned with the Company or any subsidiary of the Company.




 

   
By:
/s/ Harold Covert
       
Harold Covert
       
 
 

 


 
 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


EXHIBIT 2
 
GENERAL RELEASE OF ALL CLAIMS

 
1. This General Release of All Claims (hereinafter “Agreement”) is entered into
between Harold Covert (hereinafter “Employee”) and by Silicon Image, Inc.
(hereinafter the “Company”).
 
2. WHEREAS, Employee has been employed by the Company; and
 
 
WHEREAS Employee and the Company desire to mutually, amicably and finally
resolve and compromise all issues and claims surrounding Employee’s employment
by the Company and the termination thereof;
 
NOW THEREFORE, in consideration for the mutual promises and undertakings of the
parties as set forth below, Employee and the Company hereby enter into this
Agreement.
 
3. Consideration.  In consideration of the payments and benefits offered to
Employee by the Company pursuant to the Transitional Employment and Separation
Agreement by and between Employee and the Company dated April 5, 2007, and in
connection with the termination of Employee’s employment, Employee agrees to the
following general release (the “Release”).
 
4. General Release of Claims.
 
(a) In further consideration for the payment and undertakings described above,
to the fullest extent permitted by law, Employee, individually and on behalf of
his/her attorneys, representatives, successors, and assigns, does hereby
completely release and forever discharge the Company, its affiliated and
subsidiary corporations, and its and their shareholders, officers and all other
representatives, agents, directors, employees, successors and assigns, from all
claims, rights, demands, actions, obligations, and causes of action of any and
every kind, nature and character, known or unknown, which Employee may now have,
or has ever had, against them arising from or in any way connected with the
employment relationship between the parties, any actions during the
relationship, or the termination thereof.  This release covers all statutory,
common law, constitutional and other claims, including but not limited to, all
claims for wrongful discharge in violation of public policy, breach of contract,
express or implied, breach of covenant of good faith and fair dealing,
intentional or negligent infliction of emotional distress, intentional or
negligent misrepresentation, discrimination, any tort, personal injury, or
violation of statute including but not limited to Title VII of the Civil Rights
Act, the Age Discrimination in Employment Act, the Americans with Disabilities
Act, and the California Fair Employment and Housing Act, which Employee may now
have, or has ever had.  The parties agree that any past or future claims for
money damages, loss of wages, earnings and benefits, both past and future,
medical expenses, attorneys’ fees and costs, reinstatement and other equitable
relief, are all released by this Agreement.
 
(b) Employee and the Company do not intend to release claims that Employee may
not release as a matter of law, including but not limited to claims for
indemnity under California Labor Code section 2802.
 
(c) To the fullest extent permitted by law, any dispute regarding the scope of
this general release shall be determined by an arbitrator under the procedures
set forth in the arbitration clause below.
 
5. Waiver of Unknown Claims. Employee has read or been advised of Section 1542
of the Civil Code of the State of California, which provides as follows:
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
Employee understands that Section 1542 gives him/her the right not to release
existing claims of which s/he is not now aware, unless s/he voluntarily chooses
to waive this right.  Having been so apprised, s/he nevertheless hereby
voluntarily elects to and does waive the rights described in Section 1542, and
elects to assume all risks for claims that now exist in his/her favor, known or
unknown.
 
6. Non-Admission.  It is understood and agreed that this is a compromise
settlement of a disputed claim or claims and that neither this Agreement itself
nor the furnishing of the consideration for this Agreement shall be deemed or
construed as an admission of liability or wrongdoing of any kind by the Company.
 
7. Covenant Not to Sue.
 
(a) To the fullest extent permitted by law, at no time subsequent to the
execution of this Agreement will Employee pursue, or cause or knowingly permit
the prosecution, in any state, federal or foreign court, or before any local,
state, federal or foreign administrative agency, or any other tribunal, any
charge, claim or action of any kind, nature and character whatsoever, known or
unknown, which s/he may now have, has ever had, or may in the future have
against the Company and/or any officer, director, employee or agent of the
Company, which is based in whole or in part on any matter covered by this
Agreement.
 
(b) Nothing in this paragraph shall prohibit Employee from filing a charge or
complaint with a government agency such as but not limited to the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Department of Labor, the California Department of Fair Employment and Housing,
or other applicable state agency. However, Employee understands and agrees that,
by entering into this agreement, s/he is releasing any and all individual claims
for relief, and that any and all subsequent disputes between the Company and
Employee shall be resolved in arbitration.
 
(c) Nothing in this Agreement shall prohibit or impair Employee or the Company
from complying with all applicable laws, nor shall this Agreement be construed
to obligate either party to commit (or aid or abet in the commission of) any
unlawful act.
 
8. Waiver of Right to Reemployment. Employee agrees that s/he will not be
entitled to any further employment with the Company.  S/he therefore waives any
claim now or in the future to other employment or reemployment with the Company,
or any of its related entities, and agrees that s/he will not apply for nor
accept employment with the Company or any of its related entities in the future.
 
9. Nondisparagement.  Employee agrees that s/he will refrain from making any
adverse, derogatory or disparaging statements about the company, its board of
directors, officers, management, practices or procedures, or business operations
to any person or entity.  Nothing in this paragraph shall prohibit Employee from
providing truthful information in response to a subpoena or other legal process.
 
10. Return of Company Property; Obligation to Protect Proprietary
Information.  To the extent Employee has not already done so, s/he agrees to
return to the Company all Company property, including but not limited to the
files and documents, whether electronic or hardcopy, and whether in Employee’s
possession or under his/her control. Employee also understands that whether s/he
signs this Agreement or not, s/he must maintain the confidentiality of Company
trade secrets, confidential and/or proprietary information (“Proprietary
Information”), and not make use of any Proprietary Information on behalf of
anyone.
 
11. Acknowledgement of Representation or Opportunity to be Represented by
Counsel; Attorneys’ Fees.  Employee acknowledges that s/he has been or had the
opportunity to be represented by counsel in the negotiation and preparation of
this Agreement.  The parties further agree that each party will be responsible
for his/her or its own attorney’s fees and costs incurred in connection with
this Agreement.
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
12. Arbitration.  Except for any claim for injunctive relief arising out of a
breach of a party’s obligations to protect the other’s Proprietary Information,
the parties agree to arbitrate any and all disputes or claims arising out of or
related to the validity, enforceability, interpretation, performance or breach
of this Agreement, whether sounding in tort, contract, statutory violation or
otherwise, or involving the construction or application or any of the terms,
provisions, or conditions of this Agreement.  Any arbitration may be initiated
by a written demand to the other party.  The arbitrator’s decision shall be
final, binding, and conclusive.  The parties further agree that this Agreement
is intended to be strictly construed to provide for arbitration as the sole and
exclusive means for resolution of all disputes hereunder to the fullest extent
permitted by law.  The parties expressly waive any entitlement to have such
controversies decided by a court or a jury.
 
13. Governing Law.  This Agreement shall be construed in accordance with, and
governed by, the laws of the State of California.
 
14. Savings Clause. Should any of the provisions of this Agreement be determined
to be invalid by a court, arbitrator, or government agency of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability of the other provisions herein. Specifically, should a court,
arbitrator, or agency conclude that a particular claim may not be released as a
matter of law, it is the intention of the parties that the general release, the
waiver of unknown claims, and the covenant not to sue above shall otherwise
remain effective to release any and all other claims.
 
15. Complete and Voluntary Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered.  Employee expressly
warrants that s/he has read and fully understands this Agreement; that s/he has
had the opportunity to consult with legal counsel of his/her own choosing and to
have the terms of the Agreement fully explained to him/her; that s/he is not
executing this Agreement in reliance on any promises, representations or
inducements other than those contained herein; and that s/he is executing this
Agreement voluntarily, free of any duress or coercion.
 
16. Modification.  No modification, amendment or waiver of any provision of this
Agreement shall be effective unless in writing signed by Employee and an
authorized representative of the Company.
 
17. Notice and Revocation Period. Employee acknowledges that the Company advised
him/her to consult with an attorney prior to signing this Agreement; that s/he
understands that s/he has twenty-one (21) days in which to consider whether s/he
should sign this Agreement; and that s/he further understands that if s/he signs
this Agreement, s/he will be given seven (7) days following the date on which
s/he signs this Agreement to revoke it and that this Agreement will not be
effective until after this seven-day period has expired without revocation by
him/her.
 
18. Effective Date. This Agreement is effective on the eighth (8th) day after
Employee signed it and without revocation by him/her.
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
